Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a as being anticipated by NAM et al (US 20170344166).
Regarding Claim 1,
NAM et al discloses (Fig. 3) a display panel (PNL1); and a front panel (PNL2) overlapping with the display panel, wherein the front panel has an active region capable of being switched into a display state in which an image is displayed and a reflection state in which a reflected image is provided and a frame region around the active region (Fig. 7 and Fig. 8 [0045]); and the frame region (Fig. 7, where it says mirror is considered the frame of the display) is a mirror surface when the active region is the display state and the reflection state.
Regarding Claim 2,
NAM et al discloses (Fig. 3) wherein a metal layer (SL)  is arranged in the frame region.
Regarding Claim 3,

Regarding Claim 4,
NAM et al discloses (Fig. 3) wherein the metal layer (SL) includes a peripheral reflective portion (POL3) around the second translucent electrode (E1) and wiring for supplying electric power [0036] to the first translucent electrode or the second translucent electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al (US 20170344166) in view of Kuwata (US 20070040910)
Regarding Claim 5,
NAM et al discloses (Fig. 3) A mirror device that is made into a reflection state in which incident light is reflected and a transmission state in which incident light is transmitted and an 
NAM et al does not disclose a shooting device shooting an image of a rear part of a vehicle.
Kuwata discloses (Fig. 3) a shooting device (rear monitor) shooting an image of a rear part of a vehicle.[0032]
It would have been obvious to one of ordinary skill in the art to modify NAM et al to include Kuwata’s shooting device shooting an image of a rear part of a vehicle motivated by the desire to be able to view the rear part of the vehicle from the front [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871